t c summary opinion united_states tax_court irma j white petitioner v commissioner of internal revenue respondent docket no 14818-03s filed date irma j white pro_se james e schacht for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue is whether petitioner is entitled to an earned_income_credit in the same amount petitioner resided in milwaukee wisconsin at the time she filed her petition the relevant facts and discussion of law are combined because of the nature of the resolution of the issue sec_32 provides for a so-called earned_income_credit sec_32 provides that in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 it is undisputed that petitioner was legally married and was not legally_separated under a decree of divorce or separate_maintenance at the end of the taxable_year see sec_7703 as relevant here sec_7703 however provides that if an individual is married and otherwise satisfies the residency and support requirements of sec_7703 and and during the last months of the taxable_year such individual’s spouse is not a member of such household such individual shall not be considered as married in other words if a taxpayer claiming the earned_income_credit is married and his or her spouse lived in his or her residence for the last while petitioner’s marital status is a factual issue sec_7491 concerning burden_of_proof has no bearing on this case months of the taxable_year he or she must file a joint_return with the spouse to be entitled to the earned_income_credit during petitioner was married within the meaning of sec_7703 and resided pincite north 44th street milwaukee wisconsin the residence petitioner’s husband mr white moved out for a period of time and then moved back to the residence petitioner could not testify as to the dates he moved in and out of the residence petitioner used a filing_status of head_of_household for her tax_return mr white testified that he moved out of the residence in and returned in date he further testified that he used the filing_status of single for hi sec_2001 tax_return the evidence is not in dispute that mr white lived in the residence with petitioner during the last months of accordingly petitioner is not entitled to claim the earned_income_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent it is not disputed that if petitioner and mr white had filed a joint_return their combined income would have exceeded the income requirements for the credit see sec_32
